Citation Nr: 0931079	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
back condition.  

The Board remanded the case for further development in April 
2007.  In a March 2008 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In November 2008, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with a November 2008 Joint 
Motion for Remand (Joint Motion).  
  
The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Court remanded the present appeal to the Board in 
November 2008 for readjudication in compliance with a 
November 2008 Joint Motion for Remand.  The Joint Motion 
provides that a remand is required for the Board to 
adequately explain whether evidence of record properly rebuts 
the presumption of soundness, noting the Board's reliance on 
an October 2007 VA opinion which stated that it was "at 
least as likely as not" that the Veteran's Scheuermann's 
disease existed prior to service.  The Joint Motion further 
provides that upon remand, the Board should determine whether 
another examination and opinion is required in order to 
properly develop the claim.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  

In the present case, the evidence of record shows that the 
Veteran did not have any documented back problems at the time 
of his enlistment.  However, service treatment records 
reflect back complaints in service, and the Veteran had an 
old diagnosis of Scheuermann's disease shown on x-ray.  The 
Veteran has current diagnoses of chronic lumbar strain with 
degenerative changes and mild scoliosis.  The Board finds 
that an additional VA examination is necessary in this case 
to clarify whether the Veteran has a current diagnosis of 
Scheuermann's disease or residuals of such, and if so whether 
Scheuermann's disease pre-existed service, or was incurred in 
service.  A VA opinion is also necessary to clarify whether 
the Veteran's currently diagnosed chronic lumbar strain with 
degenerative changes and mild scoliosis are related to back 
complaints and findings related to Scheuermann's disease in 
service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran 
for a comprehensive VA orthopedic 
examination to determine the etiology 
of the Veteran's current back 
disability.  The claims folder must be 
made available to the examiner for 
review prior to examination.  The 
examiner should review all pertinent 
records associated with the claims 
file, to include the Veteran's service 
treatment records and post-service 
treatment records.  The examiner 
should:

a). Identify all current back 
disabilities present; if the examiner 
determines that diagnostic testing is 
necessary, such testing should be 
performed.  The examiner should 
specifically state whether the Veteran 
has a current diagnosis of 
Scheuermann's disease or residuals of 
such.

b.) As to each diagnosed back 
disability, state whether the evidence 
indicates that any currently diagnosed 
disability preexisted the Veteran's 
military service; the examiner should 
provide an explanation (supporting 
rationale) if, following a review of 
the record, he or she finds that 
Scheuermann's disease preexisted 
service;

c). As to each back disability found to 
have preexisted service, indicate 
whether the evidence of record 
demonstrates that such disorder 
permanently increased in severity 
during service, and if so, whether such 
worsening constituted either the 
natural progression of the disorder, OR 
whether such worsening constituted 
chronic aggravation due to service; 

d). As to any back disability found not 
to have preexisted service, indicate 
whether it is at least as likely as not 
that the disability is etiologically 
related to the Veteran's military 
service.  The examiner should address 
whether any currently diagnosed lumbar 
strain, degenerative disc disease, or 
scoliosis is related to back complaints 
or findings related to Scheuermann's 
disease in service or otherwise related 
to service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The term "aggravation" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved. 

2.  The RO should review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
attorney with a Supplemental Statement of 
the Case, and should give the Veteran a 
reasonable opportunity to respond before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
